      Case 3:20-cv-07897-VC Document 18 Filed 02/16/21 Page 1 of 2



1    Sohey_l Tahsildoost (Bar No. 271294)
     THETA LAW FIRM, LLP
2    15901 Hawthorne Blvd., Suite 270
     Lawndale, CA 90260
3    Telephone: (424) 297-3103
     Facs1~ile: ( 4 24) 286-2244
4    eserv1ce@thetafirm.com
5    Attorneys for defendant Tesla, Inc.
6

7
                            UNITED STATES DISTRICT COURT
8
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
      VLADIMIR ZEETSER an                         Case No.: 3:20-cv-07897-SK
11    individual; VLADIMIR ZEETSER                rAlameda Comity Superior Court Case
      DPM INC. , a California Corporation         No. RG20071928]
12
                    Plaintiffs,                   STIPULATION TO EXTEND TIME
13
      vs.                                         TO RESPOND TO INITIAL
14                                                COMPLAINT BY NOT MORE THAN
      TESLA MOTORS, INC., a                       30 DAYS (L.R. 8-3)
15    Delaware Corporation; and Does 1-
      75, inclusive,                              Complaint Filed: August 17, 2020
16
                                                  Current Response Date: February 15,
17
                                                  2021
                  Defendants.                     New response date: March 2, 2021
18
                                                  Judge: Hon. Vince Chhabria
19
            TO THE COURT:
20
            IT IS HEREBY STIPULATED by and between Plaintiffs Vladimir Zeetser
21
     and Vladimir Zeetser DPM, Inc. and Defendant Tesla, Inc., (hereinafter
22
     collectively referred to as "Parties") that Tesla, Inc. ' s deadline to respond to the
23
     Complaint be extended to March 2, 2021.
24
            Good cause exists for this extension because the Parties are engaged in
25
     settlement discussions and increased fees and costs in litigation will serve as an
26
     impediment to this discussion.
27

28
                                                 1
            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
               COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
      Case 3:20-cv-07897-VC Document 18 Filed 02/16/21 Page 2 of 2



1

2

3
     DATED: ~,           2021    KOLETSKY, MANCINI, FELDMAN &
                                 MORROW
4

5                                By:     $C/'--
6
                                        (ison Cirlin
                                        Attorney for Plaintiffs
7

8
     DATED: February 16, 2021           THETA LAW FIRM, LLP

9
                                  By:
                                        !~
10
                                        SOHEYL TAHSILDOOST
11                                      Attorneys for defendant Tesla, Inc.
12

13

14

15

16

17
18

19

20

21
22

23

24

25

26

27
28
                                          2
          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
             COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
